Case 7:17-cv-00492-EKD Document 1466 Filed 03/29/21 Page 1 of 3 Pageid#: 34475




                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  MOUNTAIN VALLEY PIPELINE, LLC,    )
                                    )
       Plaintiff,                   )
                                    )
   v.                               )                  Civil Action No. 7:17-cv-00492
                                    )
  EASEMENTS TO CONSTRUCT,           )                  By: Elizabeth K. Dillon
  OPERATE, AND MAINTAIN A           )                      United States District Judge
  NATURAL GAS PIPELINE OVER         )
  TRACTS OF LAND IN GILES COUNTY, )
  CRAIG COUNTY, MONTGOMERY          )
  COUNTY, ROANOKE COUNTY,           )
  FRANKLIN COUNTY, AND              )
  PITTSYLVANIA COUNTY, VIRGINIA, et )
  al.,                              )
                                    )
       Defendants.                  )

                          MEMORANDUM OPINION AND ORDER

          This matter comes before the court on a motion by landowners James T. Chandler and

 Kathy E. Chandler to dismiss Wells Fargo Bank as a party-defendant. (Dkt. No. 1416.) Wells

 Fargo was added by plaintiff Mountain Valley Pipeline, LLC (MVP) on February 24, 2020, as an

 additional defendant with an alleged interest in the property owned by the Chandlers. (Dkt. No.

 1406.)

          MVP’s amended complaint states that “James T. Chandler and Kathy E. Chandler, and

 Wells Fargo Bank, National Association, own or have an interest in property over which

 easements for the Pipeline are being taken by condemnation.” (Id.) In response to the

 Chandlers’ motion to dismiss, MVP explains that on September 18, 2003, the Chandlers

 executed a credit line deed of trust, for the benefit of Wachovia Bank, to secure a $300,000

 promissory note. (MVP Ex. 1, Dkt. No. 1423-1.) Under the deed of trust, “[t]he proceeds of any
Case 7:17-cv-00492-EKD Document 1466 Filed 03/29/21 Page 2 of 3 Pageid#: 34476




 award or claim for damages, direct or consequential, in connection with any condemnation or

 other taking of the Property . . . are hereby assigned and shall be paid to Lender . . . .” (Ex. 1 ¶

 8.) Wachovia Bank was acquired by Wells Fargo in 2008.

         The Chandlers argue that Wells Fargo should be dismissed as a defendant because Wells

 Fargo has not filed an answer or notice of appearance. The Federal Rule of Civil Procedure

 governing condemnation proceedings provides that a defendant having “no objection or defense

 to the taking of its property may serve a notice of appearance designating the property in which it

 claims an interest,” Fed. R. Civ. P. 71.1(e)(1) (emphasis added), and a defendant that does have

 an objection “must serve an answer within 21 days after being served with the notice,” Fed. R.

 Civ. P. 71.1(e)(2). As the language of the rule makes clear, there is no requirement that a named

 defendant file an answer in a condemnation proceeding.

         The Chandlers also object that the complaint does not state what interest is held by Wells

 Fargo. This is also not required by the rule. See Fed. R. Civ. P. 71.1(c)(2) (explaining that the

 complaint must contain a short and plain statement of the authority for the taking, the uses for

 which the property is to be taken, a description sufficient to identify the property, the interests to

 be acquired, and a designation of each defendant who has been joined as an owner or owner of

 an interest in it).

         Finally, the Chandlers object to the possibility of “trial by ambush,” wherein Wells Fargo

 appears at trial and presents evidence without the parties obtaining any information from Wells

 Fargo through the discovery or pretrial disclosure process. Yet, as the Chandlers acknowledge,

 the condemnation rule specifically countenances such a result:

                  A defendant waives all objections and defenses not stated in its
                  answer. No other pleading or motion asserting an additional
                  objection or defense is allowed. But at the trial on compensation, a
                  defendant—whether or not it has previously appeared or


                                                   2
Case 7:17-cv-00492-EKD Document 1466 Filed 03/29/21 Page 3 of 3 Pageid#: 34477




                  answered—may present evidence on the amount of compensation to
                  be paid and may share in the award.

 Fed. R. Civ. P. 71.1(e)(3) (emphasis added). The Advisory Committee Notes further emphasize

 that the procedure is meant to be informal:

                  Note to Subdivision (e). Departing from the scheme of Rule 12,
                  subdivision (e) requires all defenses and objections to be presented
                  in an answer and does not authorize a preliminary motion. There is
                  little need for the latter in condemnation proceedings. The general
                  standard of pleading is governed by other rules, particularly Rule 8,
                  and this subdivision (e) merely prescribes what matters the answer
                  should set forth. Merely by appearing in the action a defendant can
                  receive notice of all proceedings affecting him. And without the
                  necessity of answering a defendant may present evidence as to the
                  amount of compensation due him, and he may share in the
                  distribution of the award.

 Fed. R. Civ. P. 71.1, Advisory Committee Notes, Original Report (emphasis added).

           In sum, the court will not dismiss Wells Fargo based on the possibility that it may do

 something that is specifically allowed by the Federal Rules of Civil Procedure. Therefore, it is

 HEREBY ORDERED that the landowners’ motion to dismiss Wells Fargo as a party-defendant

 (Dkt. No. 1416) is DENIED. The clerk is directed to send a copy of this order to all counsel of

 record.

           Entered: March 29, 2021.




                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                    3
